Citation Nr: 1118806	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  07-24 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was brought before the Board in October 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.


FINDING OF FACT

The competent evidence of record indicates the Veteran is diagnosed with bilateral hearing loss for VA purposes that is etiologically related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 U.S.C.A. §§ 3.303, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts he is entitled to service connection for bilateral hearing loss.  Specifically, he contends that he was exposed to significant acoustic trauma from jet engines while on active duty and currently suffers from hearing loss due to this acoustic trauma.

Initially, the Board observes that for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The report of a June 2006 VA audiological examination indicates the Veteran currently suffers from bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

A review of the Veteran's service treatment records are absent findings or complaints of hearing loss.  Upon entry to service, the Veteran's hearing was evaluated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
--
20
LEFT
10
10
10
--
20

Speech recognition ability was not reported.

On service discharge in July 1969, the Veteran's hearing, using an ISO 1964 audiometer, was evaluated as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
0
0
LEFT
0
0
10
20
15

Speech recognition ability was again not reported.

Significantly, the Board requested and obtained a Veterans Health Administration (VHA) medical opinion in June 2010.  Following a review of the claims file, the VA physician opined that the results of the 1969 discharge audiogram are consistent with a mild amount of noise-induced hearing loss with an onset during service.  In this regard, the VA physician noted the Veteran's in-service acoustic trauma, the findings of asymmetric hearing on discharge, which is consistent with noise-induced hearing loss, and a finding of the poorest hearing thresholds at 3kHz, which again is a classic finding in patients with noise-induced hearing loss.

In considering the June 2010 VHA opinion, the Board is mindful that the Veteran's service treatment records are silent regarding hearing loss.  However, while the Veteran did not suffer from hearing loss for VA purposes at separation from service, the record indicates he did suffer some degree of decreased hearing.  Furthermore, the VA physician indicated such findings are consistent with noise-induced hearing loss.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In addition, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."

In the instant case, the Board acknowledges that the VA physician found that the Veteran's current hearing loss, as documented in a June 2006 VA audiological examination, is "not clearly" due to or related to his mild noise-related hearing loss documented in 1969.  However, in considering the VA physician's statement in its entirety, the Board notes that sensorineural hearing loss is a chronic disability.  As such, even though the VA physician ultimately provided a negative etiological opinion on the Veteran's current hearing loss, the Board finds it reasonable to interpret the VA physician's statement that at least some of the Veteran's current hearing loss had its onset during active service.  

As such, resolving all doubt in favor of the Veteran, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


